Case 1:18-cv-22513-KMW Document 7 Entered on FLSD Docket 09/21/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-22513-CIV-WILLIAMS

  ATANACHY D. MORALES,

          Plaintiff

  vs.

  SOCIAL SECURITY ADMINISTRATION,

          Defendant.

                              /


                                           ORDER

          THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation recommending that Plaintiff’s complaint be dismissed without

  prejudice due to Plaintiff’s failure to prosecute, execute service under Fed.R.Civ.P. 4, and

  comply with a Court order (the “Report”). (DE 6). Plaintiff did not file objections to the

  Report and the time to do so has now passed. Accordingly, upon review of the Report,

  the record, and case law, it is ORDERED AND ADJUDGED that:

        1. The Report (DE 6) is AFFIRMED AND ADOPTED.

        2. The Complaint (DE 1) is DISMISSED WITHOUT PREJUDICE.

        3. This case is CLOSED.

          DONE AND ORDERED in Chambers in Miami, Florida this 21st day of September,

  2021.




                                               1
Case 1:18-cv-22513-KMW Document 7 Entered on FLSD Docket 09/21/2021 Page 2 of 2




  CC:

  Atanachy D. Morales
  1240 N.W. 178th Terrace
  Miami, FL 33169




                                       2
